Citation Nr: 0208727	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  02-02 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 RO rating decision 
that denied the veteran's application to reopen his claim of 
entitlement to service connection for PTSD.

Given the decision below that grants the application to 
reopen, the Board is undertaking additional development on 
the underlying issue of service connection for PTSD.  This is 
done pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing the issue of 
service connection.  


FINDINGS OF FACT

1.  By rating action of January 1998, the RO denied a claim 
of entitlement to service connection for PTSD.  The veteran 
was notified of this denial by letter of that same month, but 
he did not timely appeal therefrom.

2.  Additional evidence received since the January 1998 RO 
denial is more than merely cumulative and is so significant 
that it must be considered in order to decide the merits of 
the veteran's claim of service connection for PTSD.

CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for PTSD has been 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating action of January 1998, the RO, among other things, 
denied the veteran's claim of entitlement to service 
connection for PTSD.  The veteran was informed of the denial, 
but did not appeal in a timely manner.  Consequently, that 
decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (2001).

As the January 1998 RO rating decision is deemed to be final, 
see 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103, 
the claim may now be reopened only if new and material 
evidence has been submitted since the last final 
disallowance.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (a) (2001); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The Board must address the issue of whether new and material 
evidence has been submitted in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  Once the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)) (new and material evidence is defined 
differently for claims filed on or after August 29, 2001). 

The veteran's claim of entitlement to service connection for 
PTSD was denied in January 1998 as it was determined that the 
veteran had no diagnosis of PTSD, as was shown at a VA 
examination. 

The Board has reviewed the evidence associated with the 
claims folder since the January 1998 RO denial, and finds 
that new and material evidence has been received sufficient 
to reopen the previously denied claim of service connection 
for PTSD.

The evidence available at the time of the January 1998 RO 
denial included statements dated from March 1997 to May 1997 
from private social workers, who indicated that the veteran 
had PTSD.  Also of record was a June 1997 VA examination 
report.  The VA examiner opined that the veteran did not meet 
the criteria for PTSD under the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, 1994 (DSM-IV).  

The evidence obtained in connection with the veteran's 
attempt to reopen includes, of particular interest, a June 
1997 psychological consultation report in which a private 
psychotherapist indicated that, although it did not seem to 
be a major problem, there still was the aspect of the veteran 
experiencing PTSD.  

The Board finds that this private psychological consultation 
report constitutes evidence that is new and material as 
defined by 38 C.F.R. § 3.156(a).  Although the 
psychotherapist indicated on Axis I that PTSD needed to be 
ruled out, his comments strongly suggest that the veteran 
indeed experiences PTSD.  Considering the private 
psychotherapist's expertise in the area of psychotherapy, the 
Board finds that the examiner's statement carries additional 
evidentiary weight.  Thus, the private psychotherapist's 
statement tends to support the veteran's claim in a manner 
different from the evidence previous of record, particularly 
with respect to the question of whether the veteran has a 
current problem with PTSD.  Consequently, it must be said 
that the evidence bears directly and substantially upon the 
issue at hand, is neither duplicative nor cumulative, and is 
so significant that it must be considered in order to decide 
fairly the merits of the underlying claim.  38 C.F.R. 
§ 3.156(a).  In other words, the evidence now tends to 
provide probative information beyond what was known 
previously.  Accordingly, the Board concludes that the 
veteran has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  To this extent only, the appeal of 
this issue is allowed.  

The Board notes that the reopening of a veteran's claim 
typically would raise a due process issue which was addressed 
by the Court in Bernard v. Brown, 4 Vet. App. 384 (1993).  
Pursuant to Bernard, the Board must consider whether 
addressing a veteran's claim on a de novo basis would cause 
prejudice to the veteran.  As the underlying claim of service 
connection, however, must be further developed in fulfillment 
of the duty to assist, the veteran will have an additional 
opportunity to present evidence and argument in support of 
his service connection claim.  

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), was enacted 
during the pendency of the veteran's appeal.  The Act imposed 
certain notification requirements and clarified VA's duty to 
assist claimants in developing evidence pertinent to their 
claims.  The Act also eliminated the previous requirement 
that a claim be well grounded before VA's duty to assist 
arose.  In this regard, it should be pointed out that the 
question of whether new and material evidence has been 
presented is a jurisdictional question for the Board.  See 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167 (1996).  Even the Veterans Claims Assistance 
Act of 2000 recognizes this.  38 U.S.C.A. § 5103A(f) (West 
Supp. 2001).  

Consequently, as the Board has determined that new and 
material evidence has been submitted relative to the service 
connection claim for PTSD, further action under the Veterans 
Claims Assistance Act of 2000 (as discussed above) will be 
accomplished as part of the development of this claim on a de 
novo basis. 


ORDER

The claim of entitlement to service connection for PTSD is 
reopened.  To this extent only, the benefit sought on appeal 
is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

